NO. 07-04-0428-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   OCTOBER 25, 2004

                          ______________________________


                IN THE INTEREST OF C.H., C.H. AND C.H., CHILDREN


                        _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2002-518,450; HONORABLE JIM BOB DARNELL, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant, Deanna McCann filed a pro se notice of appeal on August 17, 2004. The

clerk’s record was filed on September 24, 2004, but no reporter’s record has been

received.1 The court reporter filed a request for extension of time to file the record and

informed this court that as of October 15, 2004, appellant has not paid or made

arrangements to pay for the record.




       1
       The bill of costs included in the clerk’s record indicates that appellant has not paid
the cost of preparing the clerk’s record.
       On September 17, 2004, appellant was directed by letter to certify to the clerk of this

court, by September 27, 2004, in writing, whether Rules 34.5(10), 34.6(b)(1), and

35.3(a)(2), (b)(2) of the Texas Rules of Appellate Procedure had been complied with; if so,

the date of the compliance, and if not, a reasonable explanation for non-compliance. She

was informed that failure to comply with the court’s directive might result in dismissal. After

appellant failed to respond, a second letter was sent on September 30, 2004, informing

appellant that failure to comply by October 11, 2004, would result in dismissal of the

appeal.


       On October 12, 2004, this court received appellant’s response, but the response

does not include the information appellant was directed to provide. Because appellant has

failed to provide proof that she has paid for the reporter’s record or made satisfactory

arrangements for the payment of the record as directed by the court, we dismiss the

appeal pursuant to Texas Rule of Appellate Procedure 42.3(b) and 42.3(c).




                                                          Per Curiam




                                              -2-